UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 7, 2007 MICROTEK MEDICAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Georgia 0-24866 58-1746149 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 13000 Deerfield Parkway, Suite 300, Alpharetta, Georgia30004 (Address of principal executive office) (zip code) Registrant's telephone number, including area code:(678) 896-4400 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) T Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. Microtek Medical Holdings, Inc. (“Microtek” or the “Company”) announced that it has entered into a Merger Agreement, dated August 7, 2007 (the “Merger Agreement”), with Ecolab Inc., a Delaware corporation (“Parent”), and Magic Acquisition Inc., a newly formed Georgia corporation and wholly owned subsidiary of Parent (“Merger Sub”), in a transaction pursuant to which Merger Sub will merge with and into Microtek (the “Merger”), with Microtek continuing as the surviving corporation and a wholly owned subsidiary of Parent.Pursuant to the Merger Agreement, at the effective time of the Merger, each outstanding share of Microtek common stock, other than any shares owned by Microtek, Parent, Merger Sub, or any wholly owned subsidiary of Microtek, or by any shareholders who are entitled to and who properly exercise appraisal rights under Georgia law, will be canceled and will be converted automatically into the right to receive $6.30 in cash per share, without interest. The Merger Agreement and the transactions contemplated thereby were approved unanimously by Microtek’s Board of Directors (with Dan R. Lee, Microtek’s Chairman, President and Chief Executive Officer abstaining). AG Edwards &
